
	
		II
		112th CONGRESS
		2d Session
		S. 3278
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to provide and improve housing in rural areas for educators, public safety
		  officers, and medical providers, and their households, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Educator and American
			 Community Housing Act of 2012.
		2.Housing for
			 educators, public safety officers, and medical providersSection 306(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the
			 following:
			
				(26)Grants and
				loan guarantees to provide housing for educators, public safety officers, and
				medical providers
					(A)DefinitionsIn
				this paragraph:
						(i)EducatorThe
				term educator means an individual who—
							(I)is employed
				full-time as a teacher, principal, or administrator by—
								(aa)a
				public elementary school or secondary school that provides direct services to
				students in grades prekindergarten through grade 12, or a Head Start program;
				and
								(bb)meets the
				appropriate teaching certification or licensure requirements of the State for
				the position in which the individual is employed; or
								(II)is employed
				full-time as a librarian, a career guidance or counseling provider, an
				education aide, or in another instructional or administrative position for a
				public elementary school or secondary school.
							(ii)Medical
				providerThe term medical provider means—
							(I)a licensed doctor
				of medicine or osteopathy;
							(II)an American
				Indian, Alaska Native, or Native Hawaiian recognized as a traditional healing
				practitioner;
							(III)a health care
				provider that—
								(aa)is
				licensed or certified under Federal or State law, as applicable; and
								(bb)is
				providing services that are eligible for coverage under a plan under the
				Federal Employees Health Benefits Program under chapter 89 of title 5, United
				States Code;
								(IV)a provider
				authorized under section 119 of the Indian Health Care Improvement Act (25
				U.S.C. 1616l); or
							(V)any other
				individual that the Secretary determines is capable of providing health care
				services.
							(iii)Public safety
				officerThe term public safety officer means an
				individual who is employed full-time—
							(I)as a law
				enforcement officer by a law enforcement agency of the Federal Government, a
				State, a unit of general local government, or an Indian tribe; or
							(II)as a firefighter
				by a fire department of the Federal Government, a State, a unit of general
				local government, or an Indian tribe.
							(iv)Qualified
				communityThe term qualified community means any
				open country, or any place, town, village, or city—
							(I)that is not part
				of or associated with an urban area; and
							(II)that—
								(aa)has a population
				of not more than 2,500; or
								(bb)(AA)has a population of
				not more than 10,000; and
									(BB)is not accessible by a motor vehicle, as
				defined in section 30102 of title 49, United States Code.
									(v)Qualified
				housingThe term qualified housing means housing for
				educators, public safety officers, or medical providers that is located in a
				qualified community.
						(vi)Qualified
				projectThe term qualified project means—
							(I)the construction,
				modernization, renovation, or repair of qualified housing;
							(II)the payment of
				interest on bonds or other financing instruments (excluding instruments used
				for refinancing) that are issued for the construction, modernization,
				renovation, or repair of qualified housing;
							(III)the repayment
				of a loan used—
								(aa)for the
				construction, modernization, renovation, or repair of qualified housing;
				or
								(bb)to
				purchase real property on which qualified housing will be constructed;
								(IV)purchasing or
				leasing real property on which qualified housing will be constructed,
				renovated, modernized, or repaired; or
							(V)any other
				activity normally associated with the construction, modernization, renovation,
				or repair of qualified housing, as determined by the Secretary.
							(vii)Educational
				service agency, elementary school, local educational agency, secondary school,
				State educational agencyThe terms educational service
				agency, elementary school, local educational
				agency, secondary school, and State educational
				agency have the meanings given those terms in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
						(B)GrantsThe
				Secretary may make a grant to an applicant to carry out a qualified
				project.
					(C)Loan
				guaranteesThe Secretary may guarantee a loan made to an
				applicant for the construction, modernization, renovation, or repair of
				qualified housing.
					(D)Financing
				mechanismsThe Secretary may make payments of interest on bonds,
				loans, or other financial instruments (other than financial instruments used
				for refinancing) that are issued to an applicant for a qualified
				project.
					(E)ApplicationAn
				applicant that desires a grant, loan guarantee, or payment of interest under
				this paragraph shall submit to the Secretary an application that—
						(i)indicates whether
				the qualified housing for which the grant, loan guarantee, or payment of
				interest is sought is located in a qualified community;
						(ii)identifies the
				applicant;
						(iii)indicates
				whether the applicant prefers to receive a grant, loan guarantee, or payment of
				interest under this paragraph;
						(iv)describes how
				the applicant would ensure the adequate maintenance of qualified housing
				assisted under this paragraph;
						(v)demonstrates a
				need for qualified housing in a qualified community, which may include a
				deficiency of affordable housing, a deficiency of habitable housing, or the
				need to modernize, renovate, or repair housing;
						(vi)describes the
				expected impact of the grant, loan guarantee, or payment of interest on—
							(I)educators, public
				safety officers, and medical providers in a qualified community, including the
				impact on recruitment and retention of educators, public safety officers, and
				medical providers; and
							(II)the economy of a
				qualified community, including—
								(aa)any plans to use
				small business concerns for the construction, modernization, renovation, or
				repair of qualified housing; and
								(bb)the short- and
				long-term impact on the rate of employment in the qualified community;
				and
								(vii)describes how
				the applicant would ensure that qualified housing assisted under this paragraph
				is used for educators, public safety officers, and medical providers.
						(F)Input from
				State Director of Rural DevelopmentThe State Director of Rural
				Development for a State may submit to the Secretary an evaluation of any
				application for a qualified project in the State for which an application for
				assistance under this paragraph is submitted and the Secretary shall take into
				consideration the evaluation in determining whether to provide
				assistance.
					(G)PriorityIn
				awarding grants and making loan guarantees and payments of interest under this
				paragraph, the Secretary shall give priority to an applicant that is—
						(i)a
				State educational agency or local educational agency;
						(ii)an educational
				service agency;
						(iii)a State or
				local housing authority;
						(iv)an Indian tribe
				or tribal organization, as those terms are defined in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b);
						(v)a
				tribally designated housing entity;
						(vi)a local
				government; or
						(vii)a consortium of
				any of the entities described in clauses (i) through (vi).
						(H)LimitationThe
				Secretary may provide assistance to the same applicant under only 1 of
				subparagraphs (B), (C), and (D).
					(I)RequirementAs
				a condition of eligibility for a grant, loan guarantee, or payment of interest
				under this paragraph, at least 1 named applicant shall be required to maintain
				ownership of the qualified housing that is the subject of the grant, loan
				guarantee, or payment of interest during the greater of—
						(i)15 years;
				or
						(ii)the period of
				the loan for which a loan guarantee or payment of interest is made under this
				paragraph.
						(J)Reporting
						(i)By
				applicantsNot later than 2 years after the date on which an
				applicant receives a grant, loan guarantee, or payment of interest under this
				paragraph, the applicant shall submit to the Secretary a report that—
							(I)describes how the
				grant, loan guarantee, or payment of interest was used; and
							(II)contains an
				estimate of the number of jobs created or maintained by use of the grant, loan
				guarantee, or payment of interest.
							(ii)By
				GAONot later than 2 years after the date of enactment of this
				paragraph, the Comptroller General of the United States shall submit to
				Congress a report evaluating the program under this paragraph.
						(K)Authorization
				of appropriations
						(i)In
				generalThere is authorized to be appropriated to the Secretary
				$50,000,0000 for fiscal year 2012, and each fiscal year thereafter.
						(ii)AvailabilityAny
				amounts appropriated to carry out this paragraph shall remain available for
				obligation by the Secretary during the 3-year period beginning on the date of
				the appropriation.
						(iii)Use of
				fundsOf any amounts appropriated for a fiscal year to carry out
				this paragraph, the Secretary shall use—
							(I)not less than 50
				percent to make grants under this paragraph;
							(II)not more than 5
				percent to carry out national activities under this paragraph, including
				providing technical assistance and conducting outreach to qualified
				communities; and
							(III)any amounts not
				expended in accordance with subclauses (I) and (II) to make loan guarantees and
				payments of interest under this
				paragraph.
							.
		
